Name: 98/537/EC: Council Decision of 13 July 1998 approving the text of the amendment to the trade-related provisions of the Energy Charter Treaty and its provisional application agreed by the Energy Charter Conference and the International Conference of the Signatories of the Energy Charter Treaty
 Type: Decision
 Subject Matter: international affairs;  energy policy;  trade policy;  parliamentary proceedings
 Date Published: 1998-09-12

 12.9.1998 EN Official Journal of the European Communities L 252/21 COUNCIL DECISION of 13 July 1998 approving the text of the amendment to the trade-related provisions of the Energy Charter Treaty and its provisional application agreed by the Energy Charter Conference and the International Conference of the Signatories of the Energy Charter Treaty (98/537/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 thereof, in conjunction with the first sentence of Article 228(2), Having regard to Article 3(2) of Council and Commission Decision 98/181/EC, ECSC, Euratom of 23 September 1997 (1), Having regard to the proposal from the Commission, Whereas the Energy Charter Treaty was signed on 17 December 1994 by the European Communities and their Member States; Whereas the European Communities and a large majority of their Member States deposited their instruments of approval or ratification on 16 December 1997 with the Depositary, the Government of the Portuguese Republic; Whereas the remaining Member States will ratify the Energy Charter Treaty soon; Whereas the Energy Charter Treaty entered into force on 16 April 1998; Whereas since the day of its signature the Energy Charter Treaty has been applied, to the extent possible, on a provisional basis and will continue to be so applied to the extent possible, by those signatories who have not yet ratified the Treaty; Whereas the Energy Charter Treaty provides for the examination of its trade provisions in the light of the results of the Uruguay Round of Multilateral Trade Negotiations and of the inclusion of energy related equipment in the trade provisions, with a view to the adoption of such amendments by the Energy Charter Conference; Whereas the introduction in the Treaty of the relevant WTO provisions by reference instead of the GATT 1947 provisions contained therein, as well as the inclusion of energy-related equipment in the trade provisions, are in the interest of the Community; Whereas the Community has exclusive competence for common commercial policy; Whereas an International Conference was held at the same time as the Energy Charter Treaty Conference in order to enable the participation of all the signatories to the Energy Charter Treaty in the decision-making procedure; Whereas the Energy Charter Conference and the said International Conference held on 24 April 1998 agreed on the text of the Amendment to the trade-related provisions of the Energy Charter Treaty, including the list of energy related equipment, and on related decisions, understandings and declarations (Trade Amendment); Whereas the Community should give formal definitive approval to the text of the Trade Amendment; Whereas the Trade Amendment should be applied on a provisional basis pending its entry into force, in accordance with its provisions, HAS DECIDED AS FOLLOWS: Article 1 1. The text of the Amendment to the trade-related provisions of the Energy Charter Treaty, which was agreed within the Energy Charter Conference/International Conference on 24 April 1998, including the list of energy-related equipment and the related decisions, understandings and declarations, is hereby definitively approved on behalf of the European Community. 2. The text of the Trade Amendment is attached to this Decision. 3. The formal approval of the text of the Trade Amendment by the Community shall be notified to the Energy Charter Secretariat by the Commission. Article 2 The Trade Amendment shall be applied on a provisional basis in accordance with its provisions 90 days after its adoption by the Energy Charter Conference and shall be definitively applied upon its entry into force. Done at Brussels, 13 July 1998. For the Council The President W. SCHÃ SSEL (1) OJ L 69, 9. 3. 1998, p. 1.